                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

U.S. EQUAL EMPLOYMENT                                  )
   OPPORTUNITY COMMISSION,                             )
      Plaintiff,                                       )
                                                       )
      v.                                               ) Civil Action No. 1:19-cv-02693-JKB
                                                       )
CACI SECURED TRANSFORMATIONS, LLC,                     )
      and                                              )
CACI INTERNATIONAL INC,                                )
             and                                       )
CACI, INC. – FEDERAL,                                  )
      Defendants.                                      )
_____________________________________                  )

                   JOINT MOTION FOR ENTRY OF CONSENT DECREE

           Plaintiff U.S. Equal Employment Opportunity Commission (the “Commission” or

 “EEOC”) and Defendants CACI Secured Transformations, LLC, CACI International Inc., and

 CACI, Inc. – Federal (“Defendants”) respectfully move the Court for approval and entry of the

 attached Consent Decree (Exhibit 1). In support of the Motion, the parties state as follows:

           1.    The Commission and Defendants have negotiated the attached Consent Decree as

 a resolution of the Commission’s claims in the above-captioned case.

           2.    The Commission and Defendants believe that the terms of this Consent Decree are

 adequate, fair, reasonable, equitable and just.

            3.   The Commission and Defendants believe that the Consent Decree conforms with the Federal

  Rules of Civil Procedure and is not in derogation of the rights or privileges of any person.




                                                   1
Respectfully submitted,


/s/Megan M. Block
Megan M. Block
Trial Attorney
Pa. I.D. No. 319263
EEOC – Pittsburgh Area Office
1000 Liberty Avenue, Suite 1112
Pittsburgh, PA 15222
Telephone: (412) 588-6934
Fax: (412) 395-5749
E-mail: megan.block@eeoc.gov

Counsel for Plaintiff U.S. Equal Employment
Opportunity Commission


/s/ Brooks R. Amiot
Brooks R. Amiot (Bar No. 12148)
JACKSON LEWIS P.C.
2800 Quarry Lake Dr., Suite 200
Baltimore, MD 21209
Phone: (410) 415-2005
Fax: (410) 415-2001
brooks.amiot@jacksonlewis.com

Counsel     for   Defendants    CACI     Secured
Transformations, LLC, CACI International Inc, and
CACI, Inc. – Federal




   2
